Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined balance sheet of the Company as of March31, 2015 gives effect to (i) the N-Vision Acquisition, (ii)the Company Financing, (iii)the N-Vision Debt Refinancing and (iv)the TVN Tender Offer, each as more fully described below, as if they each occurred as of March31, 2015. The following unaudited pro forma condensed combined statements of operations of the Company for the three-month period ended March31, 2015 and the year ended December31, 2014 similarly give effect to the N-Vision Acquisition, the Company Financing, the N-Vision Debt Refinancing and the TVN Tender Offer, as if they each occurred at the beginning of the period on January1, 2014. The N-Vision Acquisition, the Company Financing, the N-Vision Debt Refinancing and the TVN Tender Offer are collectively referred to as the “Transactions.” The unaudited pro forma condensed combined financial information has been derived from, and should be read in conjunction with, the Company’s historical audited and interim unaudited consolidated financial statements, including the notes thereto, and N-Vision’s historical audited consolidated financial statements, including the notes thereto. The financial statements of the Company are included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014 and the Company’s Quarterly Report on Form 10-Q for the quarter ended March31, 2015. The annual financial statements of N-Vision, which were prepared under International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”) are included in the Company’s Current Report on Form 8-K dated May18, 2015. The historical interim financial information of N-Vision was derived from N-Vision’s unaudited interim consolidated financial statements which are not included or incorporated by reference herein. The unaudited pro forma condensed combined financial information includes unaudited pro forma adjustments that are factually supportable and directly attributed to the Transactions. In addition, with respect to the unaudited pro forma condensed combined statements of operations, the unaudited pro forma adjustments are expected to have a continuing impact on the consolidated results. Assumptions underlying the pro forma adjustments are described in the accompanying notes, which should be read in conjunction with the unaudited pro forma condensed combined financial information. The unaudited pro forma adjustments are based upon available information and certain assumptions that the Company’s management believe are reasonable. The unaudited pro forma condensed combined financial information is presented for informational purposes only and is not necessarily indicative of the Company’s financial position or results of operations that would have occurred had the events been consummated as of the dates indicated. In addition, the unaudited pro forma condensed combined financial information is not necessarily indicative of the Company’s future financial condition or operating results. The N-Vision Acquisition The N-Vision Acquisition reflects the Company’s purchase on July 1, 2015 of all the outstanding shares of N-Vision for a purchase price of approximately €584million in cash, which equates to approximately $634 million using foreign currency exchange rates in effect as of March31, 2015. The purchase price paid in connection with the N-Vision Acquisition was funded with available cash and cash equivalents raised in the Company Financing (as defined below). The Company also assumed approximately €865million principal amount of debt as part of the N-Vision Acquisition, which equates to approximately $940 million of debt using foreign currency exchange rates in effect as of March31, 2015. The Company Financing In order to fund the cost of the N-Vision Acquisition, the N-Vision Debt Refinancing and the TVN Tender Offer, as well as to increase the Company’s financial capacity for general corporate and working capital purposes, the Company entered into a series of financing transactions. In May 2015, the Company amended its existing Revolving Credit Facility (the “Old Revolving Credit Facility”) with a group of banks to provide, among other things, for increased borrowing availability and an extended term (the “Amended Revolving Credit Facility” and collectively, the “Bank Credit Facility Financing”). The Amended Revolving Credit Facility now permits borrowings of up to $900 million from the former $650 million limit, with the option to increase the borrowing availability by an additional $250 million. Additionally, the Company extended the maturity date of the Amended Revolving Credit Facility by one year to a scheduled maturity of March 31, 2020, with the exception of $32.5 million which remains scheduled to mature on March 31, 2019. Borrowings under the Amended Revolving Credit Facility bear interest based on the Company’s credit ratings, with drawn amounts bearing interest at Libor plus 125 basis points and undrawn amounts bearing interest at 15 basis points. The Amended Revolving Credit Facility continues to contain certain affirmative and negative covenants, including a restriction on the incurrence of additional indebtedness and maintenance of a maximum leverage ratio. There are no mandatory reductions in borrowing availability throughout the term. In addition, in June 2015, the Company issued $1.5 billion aggregate principal amount of long-term debt, consisting of the following debt securities: (i) $600 million in aggregate principal amount of Senior Notes due 2020 (the “2020 Notes”) at an interest rate of 2.800%, (ii) $400 million in aggregate principal amount of Senior Notes due 2022 (the “2022 Notes”) at an interest rate of 3.500%, and (iii) $500 million in aggregate principal amount of Senior Notes due 2025 (the “2025 Notes”) at an interest rate of 3.950% (collectively, the “Public Debt Financing”). Aggregate net proceeds raised under the Public Debt Financing were approximately $1.483 billion. Finally, in June 2015, the Company borrowed $250 million under a new, senior unsecured term loan agreement with a group of banks (the “Bank Term Loan” and collectively, the “Bank Term Loan Financing”). The Bank Term Loan is due in full upon its maturity in June 2017, but the Company has the right to prepay it, in whole or in part, at any time. The Bank Term Loan bears interest based on the Company’s credit ratings, which currently equates to an annual interest rate of Libor plus 100.0 basis points. The Bank Term Loan contains certain affirmative and negative covenants, including a restriction on the incurrence of additional indebtedness and maintenance of a maximum leverage ratio.
